DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2020, 11/09/2020, 05/17/2021 was filed before the first action on the merits of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding Claim 1, on January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a device.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. Currently the claim 1 claims (i) acquiring in vehicle information representing the control state of the vehicle and (ii) then detecting an incident has occurred based on that information.  This is equivalent to a person listening to the engine noise of the car during driving for unexpected noises/noises and determining that there is a problem based on the noises.  Notably, the claim does not include any elements in regards to what is done with the determination.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The vehicle control system in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) receives the information (Data) and performs determinations in the data/information and does not perform any further other functions (no actual control of the vehicle is claimed).  While the data is collected and determinations run on it, it is not transformed by any steps of the method, or used implement a specific control of the vehicle; (purely abstract data transformation (i.e. transformation of electronic data/signals) does not constitute a specific transformation for satisfying 101).
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of selecting and determining are performed by a “processing unit”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Selecting and transforming (running determinations based on) data are fundamental, i.e. WURC, activities performed by computers, such as the back-end server in claim 1.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Regarding Claim 11, it is independent method claim which is equivalent to claim 1, thus it fails to satisfy 101 requirements for the same reasons as claim 1.
Claims 9 and 10 do satisfy 101 as claim 9 recites the switching from autonomous control to manual control upon detecting an incident (i.e. claim 9 includes a vehicle control element which integrates it into practical application); thus should applicant amend the vehicle control elements of claim 9 into the independent claims the 101 rejections would be overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasegawa, US 20200079393 A1, “ELECTRONIC CONTROL DEVICE, VEHICLE CONTROL METHOD, NON-TRANSITORY TANGIBLE COMPUTER READABLE STORAGE MEDIUM”.
	Regarding Claim 1, Hasegawa teaches “An in-vehicle device to be mounted on a vehicle capable of automated driving, comprising: an incident detection processing unit which acquires vehicle information representing a control state of the vehicle, and detects an incident that (Abstract: “An electronic control device provided in a vehicle that mounts an in-vehicle system is provided. The electronic control device may detect an abnormality that occurs in the in-vehicle system. The electronic control device may detect an operation related to a lane change. The electronic control device may store a travel plan for performing an autonomous driving of the vehicle. The electronic control device may acquire at least one of a subject vehicle information item on the vehicle, a surrounding information item on a surrounding environment of the vehicle, and a driver information item on a driver.” Here teaches detection of an abnormality of in-vehicle systems, (acquiring of information is inherent to the “detection” at the level of generality currently claimed) From [0003]” In recent years, development for autonomous driving of automobiles has been promoted. In particular, an autonomous driving vehicle in which an in-vehicle system autonomously performs all of acceleration, steering, and braking of the vehicle, and a driver manually drives the vehicle when requested by the system has been actively developed.” Here teaches that the “in-vehicle system” is/includes all controls of the driving state of the autonomous vehicle thus the information acquired/detected is related to the control state of the vehicle)
	Regarding Claim 2, Hasegawa teaches “The in-vehicle device according to claim 1, wherein the incident detection processing unit detects the incident based on the vehicle information while the vehicle is engaged in automated driving.”(Abstract: “ An electronic control device provided in a vehicle that mounts an in-vehicle system is provided. The electronic control device may detect an abnormality that occurs in the in-vehicle system. The electronic control device may detect an operation related to a lane change. The electronic control device may store a travel plan for performing an autonomous driving of the vehicle. The electronic control device may acquire at least one of a subject vehicle information item on the vehicle, a surrounding information item on a surrounding environment of the vehicle, and a driver information item on a driver.” The vehicle is in an autonomous driving mode while it detects abnormalities/responds to them)
	Regarding Claim 3, Hasegawa teaches “The in-vehicle device according to claim 2, wherein the incident detection processing unit determines whether the vehicle information is violating a predetermined transmission rule, and detects the incident upon determining that the vehicle information is violating the predetermined transmission rule.”([0025] “The abnormality detection unit 101 detects an abnormality that occurs in the in-vehicle system. The abnormality of the in-vehicle system includes an abnormality of the in-vehicle network in addition to a failure of the device configuring the in-vehicle system such as the information detection device or the vehicle control device. The abnormality detection unit 101 is capable of detecting the occurrence of an abnormality in the in-vehicle system by, for example, receiving a signal indicating that an abnormality has occurred in any device of the in-vehicle system from the in-vehicle network, or detecting information that a signal transmitted from the information detection device is not normally input.” Here the “not normally input” is a transmission rule being broken (i.e. information is not properly transmitted/received) properly))
	Regarding Claim 4, Hasegawa teaches “The in-vehicle device according to claim 2, wherein the vehicle information includes information related to an operational status of a direction indicator of the vehicle,”( [0021] “The electronic control device 100 is connected, via an in-vehicle network, to an information detection device that acquires information necessary for traveling of the vehicle, a vehicle control device for driving the vehicle, and a device configuring an in-vehicle system such as an interface. As shown in FIG. 1, the information detection device may include a subject vehicle information detection unit 201, a surrounding information detection unit 202, or a driver information detection unit 203. The vehicle control device may include a vehicle control unit 204, a power train 205, a brake drive unit 206, a steering drive unit 207, or the like that drives the vehicle based on an instruction from the vehicle control unit 204. Further, the interface may include a notification unit 208 that notifies the driver of various information items.” Here teaches detection of the various “information necessary for traveling of the vehicle which includes surroundings information, driver information, and subject vehicle information being detected, which with from [0025] “The abnormality detection unit 101 is capable of detecting the occurrence of an abnormality in the in-vehicle system by, for example, receiving a signal indicating that an abnormality has occurred in any device of the in-vehicle system from the in-vehicle network, or detecting information that a signal transmitted from the information detection device is not normally input.” Here teaches information from the information detection device not “not normally input” as a type of abnormality [0026] “The vehicle operation detection unit 102 detects an operation related to a lane change among various operations such as normal driving, acceleration and deceleration, and left or right turn of the vehicle. The vehicle operation detection unit 102 is capable of detecting which one of a series of operations related to the lane change based on the information input to the electronic control device 100. For example, the vehicle operation detection unit 102 detects the operation related to the lane change of the vehicle based on the speed information item, the traveling direction information item, the steering information item, the inclination of the vehicle with respect to the traveling direction, or the yaw rate information item input from the subject vehicle information detection unit 201, the image information item input from the surrounding information detection unit 202, or information whether the vehicle is showing a turn signal.” Here teaches that a “showing a turn signal” (I.e. turn signal operation/non-operation) is detected for the subject vehicle (“the vehicle” in the context of [0026] is the subject/ego vehicle as opposed to another vehicle on the road), i.e. the turn signal is a form of information detected from the information detection device );” and wherein the incident detection processing unit determines, when the vehicle is to make a turn, whether the direction indicator is indicating a direction of the turn to be made by the vehicle based on the vehicle information,”([0026] “For example, the vehicle operation detection unit 102 detects the operation related to the lane change of the vehicle based on the speed information item, the traveling direction information item, the steering information item, the inclination of the vehicle with respect to the traveling direction, or the yaw rate information item input from the subject vehicle information detection unit 201, the image information item input from the surrounding information detection unit 202, or information whether the vehicle is showing a turn signal.” Here teaches the detection of a turn signal. And from [0025] “The abnormality detection unit 101 is capable of detecting the occurrence of an abnormality in the in-vehicle system by, for example, receiving a signal indicating that an abnormality has occurred in any device of the in-vehicle system from the in-vehicle network, or detecting information that a signal transmitted from the information detection device is not normally input.” Here teaches information from the information detection device not “not normally input” as a type of abnormality, which when read with [0026] and its teachings for a turn signal teaches the detection of a normal signal from a turn signal (or lack thereof) being a cause an abnormality);” and detects the incident upon determining that the direction indicator is not indicating the direction of the turn to be made by the vehicle.”( From [0025] “The abnormality detection unit 101 is capable of detecting the occurrence of an abnormality in the in-vehicle system by, for example, receiving a signal indicating that an abnormality has occurred in any device of the in-vehicle system from the in-vehicle network, or detecting information that a signal transmitted from the information detection device is not normally input.” Here is checking of signal/information from the information detection device and [0026] “For example, the vehicle operation detection unit 102 detects the operation related to the lane change of the vehicle based on the speed information item, the traveling direction information item, the steering information item, the inclination of the vehicle with respect to the traveling direction, or the yaw rate information item input from the subject vehicle information detection unit 201, the image information item input from the surrounding information detection unit 202, or information whether the vehicle is showing a turn signal.” Here teaches a operation of a turn signal is one form of information from the information detection device. While not explicitly stating that the abnormality of the indicator is that it isn’t indicating the direction the vehicle is turning in, given that the sole purpose of a turn indicator is to indicate the turning direction, a detection of its malfunction is inherently detecting that it isn’t indicating the direction of turn made by the vehicle.)
	Regarding Claim 5, Hasegawa teaches “The in-vehicle device according to claim 2, wherein the vehicle information includes information related to objects existing around the vehicle,”([0022] “The surrounding information detection unit 202 may include a camera, a radar, a distance measuring sensor, or the like that acquires information related to a vehicle traveling around the subject vehicle, and a map database that acquires information related to the road on which the subject vehicle is traveling.” Here teaches the detection of objects existing around the vehicle, specifically another vehicle “traveling around the subject vehicle” and [0038]”The subject vehicle information indicates the state of the vehicle. The subject vehicle information may include information such as the vehicle speed information item, the acceleration information item, a steering information item, and a subject vehicle position. The surrounding information may include information such as the number of surrounding vehicles traveling around the subject vehicle, distance information between the subject vehicle and the surrounding vehicle, traffic information and map information of the road on which the subject vehicle is traveling.” Here teaches that the surrounding information may specifically also may be distance to the surrounding vehicles);” and wherein the incident detection processing unit determines, when the vehicle is to make a turn, whether an obstacle which will obstruct the vehicle from making the turn exists based on the vehicle information, and detects the incident upon determining that the obstacle exists.”( [0055] “At S106, the purpose identification unit 106 acquires at least one of the travel plan, the subject vehicle information item, the driver information item, and the surrounding information item, and identifies the purpose of the lane change based on the acquired information item. The lane change control unit 107 determines whether to complete or cancel the lane change based on the operation related to the lane change identified by the vehicle operation identification unit 103 at S105 and the purpose of the lane change identified by the purpose identification unit 106 at S106. The lane change control unit 107 instructs the vehicle control unit 204 to complete or cancel the lane change.” Here teaches that the lane change is completed or cancelled based on the purpose, which is based on at least one of “ travel plan, the subject vehicle information item, the driver information item, and the surrounding information item”, which when read with [0038] “The subject vehicle information indicates the state of the vehicle. The subject vehicle information may include information such as the vehicle speed information item, the acceleration information item, a steering information item, and a subject vehicle position. The surrounding information may include information such as the number of surrounding vehicles traveling around the subject vehicle, distance information between the subject vehicle and the surrounding vehicle, traffic information and map information of the road on which the subject vehicle is traveling.” Directly teaches that distance to the other surrounding vehicles can be a cause for completing or cancelling the lane change operation. While not explicitly stating that the other vehicle will obstruct based on its distance, given that the whole purpose of autonomous navigation is to (i) reach a destination and (ii) avoid crashing the vehicle, the teachings for using distance to other vehicles to complete or cancel lane change operations inherently includes canceling as another vehicle is too close/would cause a collision if a lane change were to occur. i.e. the whole purpose of detecting distance to other vehicles is to determine if a collision would/may occur. While never explicitly stating that the [0038] “The surrounding information may include information such as the number of surrounding vehicles traveling around the subject vehicle, distance information between the subject vehicle and the surrounding vehicle” may be a “incident” given that information is used to complete or cancel a lane change, the ” distance information between the subject vehicle and the surrounding vehicle” would constitute an “incident” when it results in the cancelling of a lane change.)
	Regarding Claim 6, Hasegawa teaches “The in-vehicle device according to claim 4, wherein the vehicle is equipped with a map storage device storing map information, and wherein the incident detection processing unit determines whether the vehicle will make a turn based on the map information stored in the map storage device.”( [0055] “At S106, the purpose identification unit 106 acquires at least one of the travel plan, the subject vehicle information item, the driver information item, and the surrounding information item, and identifies the purpose of the lane change based on the acquired information item. The lane change control unit 107 determines whether to complete or cancel the lane change based on the operation related to the lane change identified by the vehicle operation identification unit 103 at S105 and the purpose of the lane change identified by the purpose identification unit 106 at S106. The lane change control unit 107 instructs the vehicle control unit 204 to complete or cancel the lane change. “ Here gives determining to make/not make a turn (lane change) based on “and the surrounding information item “ and from [0022] “The surrounding information detection unit 202 may include a camera, a radar, a distance measuring sensor, or the like that acquires information related to a vehicle traveling around the subject vehicle, and a map database that acquires information related to the road on which the subject vehicle is traveling. “ It is known that the “surrounding information item” may include map information, thus a determination to make a turn (lane change) is based at on map information)
		Regarding Claim 9, Hasegawa teaches “The in-vehicle device according to claim 1, further comprising: a function deactivation unit which deactivates an automated driving function of the vehicle;”([0059] “ At S111, the electronic control device 100 determines whether the driver switches to manual driving in response to the switching instruction to manual driving at S110. When the driver switches from autonomous driving to manual driving, the processing proceeds to S112 and the autonomous driving is terminated”);” ; and a warning processing unit which issues a warning to a driver of the vehicle”( [0058] “At S110, the autonomous and manual instruction unit 108 instructs the notification unit 208 to notify the driver of switching from autonomous driving to manual driving by the driver.”);” wherein the incident detection processing unit, upon detecting the incident while the vehicle is engaged in automated driving, instructs the driver to perform a switching operation of switching from automated driving to manual driving by using the warning processing unit,”( [0058] “At S110, the autonomous and manual instruction unit 108 instructs the notification unit 208 to notify the driver of switching from autonomous driving to manual driving by the driver.”);” and thereafter causes the function deactivation unit to deactivate the automated driving function.”([0059] “When the driver switches from autonomous driving to manual driving, the processing proceeds to S112 and the autonomous driving is terminated”)
	Regarding Claim 11, the claim is an independent method claim of the independent device claim 1. The step elements of claim 11 are equivalent to the functions claimed in claim 1, thus the grounds of rejection for claim 11 is identical to claim 1.
( [0055] “At S106, the purpose identification unit 106 acquires at least one of the travel plan, the subject vehicle information item, the driver information item, and the surrounding information item, and identifies the purpose of the lane change based on the acquired information item. The lane change control unit 107 determines whether to complete or cancel the lane change based on the operation related to the lane change identified by the vehicle operation identification unit 103 at S105 and the purpose of the lane change identified by the purpose identification unit 106 at S106. The lane change control unit 107 instructs the vehicle control unit 204 to complete or cancel the lane change. “ Here gives determining to make/not make a turn (lane change) based on “and the surrounding information item “ and from [0022] “The surrounding information detection unit 202 may include a camera, a radar, a distance measuring sensor, or the like that acquires information related to a vehicle traveling around the subject vehicle, and a map database that acquires information related to the road on which the subject vehicle is traveling. “ It is known that the “surrounding information item” may include map information, thus a determination to make a turn (lane change) is based at on map information)
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa as applied to claim 1 in further view of Emura et al, US 20190061775 A1 , “DRIVING SUPPORT DEVICE, AUTONOMOUS DRIVING CONTROL DEVICE, VEHICLE, DRIVING SUPPORT METHOD, AND PROGRAM”.
	Regarding Claim 7, Hasegawa fails to teach the incident detection while in an manual driving mode.
	Emura et al teaches a vehicle malfunction detection device(Abstract: “A driving support device includes a monitoring unit and an output unit. The monitoring unit monitors whether a sensor to be mounted on a vehicle is operating. The output unit outputs operation-state information indicating a result of the monitoring by the monitoring unit. The monitoring unit detects malfunction of the sensor based on detection accuracy of the sensor. The detection accuracy is received when the sensor operates. The output unit outputs malfunction information on the malfunction of the sensor together with the operation-state information when the monitoring unit detects the malfunction of the sensor.”), which includes monitoring/detecting of malfunctions while in a manual driving mode and displaying to a driver.( [0028] “Meanwhile, when manual driving is executed in the vehicle, the presence of the obstacle is detected based on the detection results of the sensors, and the information regarding the detected obstacle or the like is displayed on the display, whereby the vehicle is driven so as to avoid the obstacle. Moreover, with regard to the sensors, it is preferable that the driver be also notified of information about operation/non-operation, information about malfunction, and information about a detection range corresponding to a travel state of the vehicle. It is preferable that these pieces of information be displayed on the display together with the information regarding the obstacle in order to cause the information to alert the driver.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to include the monitoring for malfunctions in the manual driving mode and displaying of the information/results to the driver as taught in Emura et al. One would be motivated to make this modification as taught in Emure [0028] “Moreover, with regard to the sensors, it is preferable that the driver be also notified of information about operation/non-operation, information about malfunction, and information about a detection range corresponding to a travel state of the vehicle. It is preferable that these pieces of information be displayed on the display together with the information regarding the obstacle in order to cause the information to alert the driver.” Thus by including the detection and displaying of malfunction information to the driver in manual mode, the driver’s awareness is improved, allowing for safer operation of the vehicle. The resulting modified Hagesawa would teach all aspects of claim 7.
	Regarding Claim 8, Modified Hasegawa teaches “The in-vehicle device according to claim 7, wherein the incident detection processing unit determines whether the vehicle information is violating a predetermined transmission rule, and detects the incident upon determining that the vehicle information is violating the predetermined transmission rule.” ([0025] “The abnormality detection unit 101 detects an abnormality that occurs in the in-vehicle system. The abnormality of the in-vehicle system includes an abnormality of the in-vehicle network in addition to a failure of the device configuring the in-vehicle system such as the information detection device or the vehicle control device. The abnormality detection unit 101 is capable of detecting the occurrence of an abnormality in the in-vehicle system by, for example, receiving a signal indicating that an abnormality has occurred in any device of the in-vehicle system from the in-vehicle network, or detecting information that a signal transmitted from the information detection device is not normally input.” Here “not normally input” teaches a violating a predetermined transmission rule (i.e. there is a definition of a “normal” input which would be equivalent to a rule, thus a not normally input signal is a signal which violates the rule.)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa as applied to claim 9 above, and further in view of Huang et al, “SYSTEM AND METHOD FOR TRANSITIONING BETWEEN AN AUTONOMOUS AND MANUAL DRIVING MODE BASED ON DETECTION OF A DRIVERS CAPACITY TO CONTROL A VEHICLE”, US 20180290660 A1.
	Regarding Claim 10, Hasegawa does teach that the vehicle should maintain and autonomous mode and pull over/drive to a safe location should the driver fail to take control/respond to the takeover warning. However it is mute as to a time threshold being the specific criteria for determining the failure to take control. [0059]” At S111, the electronic control device 100 determines whether the driver switches to manual driving in response to the switching instruction to manual driving at S110. When the driver switches from autonomous driving to manual driving, the processing proceeds to S112 and the autonomous driving is terminated. On the other hand, when the driver does not switch to manual driving, the processing proceeds to S113. At S113, the in-vehicle system continues to travel by autonomous driving and stops the vehicle at a safe place”.
	Huang et al teaches the use of a preset time threshold being used to detect a failure to take over manual control by a driver, and in response to this failure to take manual control driving the vehicle to a safe place. [0042] “in another example embodiment, the driving control transition module 200 can prompt the driver with instructions to take some action or provide a prompted input to demonstrate the driver's capacity to take control of the vehicle. These prompted actions can take a variety of forms. For example, the driving control transition module 200 can activate one or more of the occupant interface subsystems 148 to communicate with the driver (visually or audibly) and prompt the driver to take action or provide an input. For example, the driving control transition module 200 can output a displayed message on a vehicle display device or emit an audible message via a vehicle speaker. The message can prompt the driver to provide a type of input, such as pressing a button on a vehicle touchscreen device, speaking an utterance for reception by a vehicle microphone, or otherwise providing an input that may be detected by one of the vehicle subsystems 140. If no input is received from the driver in response to the prompted instructions for a pre-configured period of time, the driving control transition module 200 can determine that the driver does not have the capacity to take control of the vehicle. Correspondingly, the driver's state classification can be updated by the example embodiment. A corresponding vehicle control transition signal 220 can be output by the driving control transition module 200. Other vehicle control subsystems 146 can use the vehicle control transition signal 220 to cause the autonomous vehicle control system to take other action as an alternative to enabling manual control by the driver. For example, the autonomous vehicle control system can direct the vehicle to safely pull over to the side of the roadway.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to implement the predetermined time threshold as the specific means/criteria for determining if the driver has failed to respond to the prompts. One would be motivated to use a time threshold, as by using it smooth and safe control of the vehicle can be achieved as is taught in Huang [0042] “Other vehicle control subsystems 146 can use the vehicle control transition signal 220 to cause the autonomous vehicle control system to safely and smoothly transition control of the autonomous vehicle to the driver.”  The resulting modification would teach all aspects of claim 10.
Double Patenting
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/966806. While the claims are not identical, claim 1 of the copending application contains all of the elements/features of claims 1 and 11 of this application.
	Copending application’s claim 1 recites “An in-vehicle apparatus mounted in a vehicle equipped with a network configured of a plurality of pieces of equipment, the in-vehicle apparatus comprising an incident detection processing unit that: acquires vehicle information indicating a control status of the vehicle; detects an incident which has occurred at the vehicle on the basis of the vehicle information: identifies equipment with vulnerability related to the detected incident within the network; and performs tentative handling with respect to the 
This is a provisional non-statutory double patenting rejection as both applications are still currently pending.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruvio et al, “Device For Detection And Prevention Of An Attack On A Vehicle”, US 10356122 B2; Ben Noon et al, “Global Automotive Safety System”, US 9616828 B2; Mabuchi, US 20150066239 A1, “VEHICLE NETWORK MONITORING METHOD AND APPARATUS”; Ferguson et al, US 9248834 B1 , “Predicting Trajectories Of Objects Based On Contextual Information”
	Ruvio et al is the American version of the document cited by the European opinion (Tower-sec LTD). Ruvio includes detection of an attack (incident) including detection of irregular transmission sources to and from the car (I.e. breaking of transmission rules).
	Ben Noon et al provides a vehicle security system which includes monitoring of data to determine if a cyber attack (incident) has occurred.
	Mabuchi teaches a vehicle bus monitoring system which includes recognition of different transmission patterns of communications to determine if they represent illicit data (i.e. an incident).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661